UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2295


SENTAYEHU DEGEFA MAMO,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 21, 2010                  Decided:   July 6, 2010


Before KING, DAVIS, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Alan M. Parra, LAW OFFICE OF ALAN M. PARRA, Silver Spring,
Maryland, for Petitioner.       Tony West, Assistant Attorney
General, Jennifer Levings, Senior Litigation Counsel, Kristin A.
Moresi,   Office  of   Immigration   Litigation,  UNITED  STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sentayehu     Degefa           Mamo,          a    native       and      citizen       of

Ethiopia,    petitions        for    review          of   an    order     of      the    Board     of

Immigration    Appeals        (“Board”)          dismissing         his     appeal       from     the

immigration judge’s order denying his applications for asylum,

withholding    of     removal        and       withholding          under      the      Convention

Against Torture (“CAT”).             We deny the petition for review.

            The Immigration and Nationality Act (“INA”) authorizes

the Attorney General to confer asylum on any refugee.                                        8 U.S.C.

§ 1158(a),     (b)    (2006).             It    defines        a    refugee       as     a     person

unwilling or unable to return to his native country “because of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”                   8 U.S.C. § 1101(a)(42)(A) (2006).

“Persecution       involves         the        infliction          or   threat          of     death,

torture, or injury to one’s person or freedom, on account of one

of the enumerated grounds . . . .”                            Li v. Gonzales, 405 F.3d

171, 177 (4th Cir. 2005) (internal quotation marks and citation

omitted).

            An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);   see   8     C.F.R.    §     1208.13(a)           (2010),       and     can      establish

refugee status based on past persecution in his native country

on account of a protected ground.                             8 C.F.R. § 1208.13(b)(1)

                                                 2
(2010).        Without      regard      to     past       persecution,      an       alien     can

establish      a     well-founded       fear    of     persecution         on    a       protected

ground.        Ngarurih     v.     Ashcroft,        371     F.3d    182,    187      (4th      Cir.

2004).

               “Withholding of removal is available under 8 U.S.C.

§ 1231(b)(3) if the alien shows that it is more likely than not

that her life or freedom would be threatened in the country of

removal because of her race, religion, nationality, membership

in a particular social group, or political opinion.”                                      Gomis v.

Holder, 571 F.3d 353, 359 (4th Cir. 2009) (internal quotation

marks omitted), cert. denied, 130 S. Ct. 1048 (2010).

               For asylum applications filed after the passage of the

REAL    ID     Act    of   2005,    a    trier       of     fact,    “[c]onsidering            the

totality of the circumstances, and all relevant factors,” may

base     a     credibility         determination             on     any     inconsistency,

inaccuracy, or falsehood “without regard to whether [it] goes to

the      heart        of   the      applicant’s             claim[.]”                8      U.S.C.

§ 1158(b)(1)(B)(iii)             (2006).            “[I]n     evaluating             an     asylum

applicant’s          credibility,       an     IJ     may    rely    on     omissions          and

inconsistencies that do not directly relate to the applicant’s

claim     of       persecution      as       long      as     the    totality             of   the

circumstances         establish     that     the      applicant      is    not       credible.”

Lin v. Mukasey, 534 F.3d 162, 164 (2d Cir. 2008).



                                               3
            Credibility          findings       are    reviewed    for      substantial

evidence.       A trier of fact who rejects an applicant’s testimony

on credibility grounds must offer a “specific, cogent reason”

for doing so.          Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989)

(internal quotation marks omitted).                    “Examples of specific and

cogent    reasons      include     inconsistent         statements,        contradictory

evidence,   and       inherently     improbable        testimony[.]”          Tewabe   v.

Gonzales, 446 F.3d 533, 538 (4th Cir. 2006) (internal quotation

marks and citation omitted).                Likewise, “the immigration judge

cannot    reject       documentary     evidence         without    specific,     cogent

reasons    why       the   documents    are      not    credible.”          Kourouma   v.

Holder, 588 F.3d 234, 241 (4th Cir. 2009).

            This       court     accords      broad,      though      not     unlimited,

deference       to    credibility      findings        supported      by     substantial

evidence.        Camara     v.   Ashcroft,       378    F.3d   361,   367     (4th   Cir.

2004).    If the immigration judge’s adverse credibility finding

is based on speculation and conjecture rather than specific and

cogent reasoning, however, it is not supported by substantial

evidence.    Tewabe, 446 F.3d at 538.

            A    determination       regarding         eligibility    for     asylum   or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                          INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                    Administrative findings of

fact are conclusive unless any reasonable adjudicator would be

                                            4
compelled to decide to the contrary.                        8 U.S.C. § 1252(b)(4)(B)

(2006).         This court will reverse the Board only if “the evidence

. . . presented was so compelling that no reasonable factfinder

could fail to find the requisite fear of persecution.”                              Elias-

Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325

n.14       (4th    Cir.    2002).      “When,        as   here,   the    BIA    does    not

expressly adopt any portion of the Immigration Judge’s (“IJ”)

decision, we review only the findings and order of the BIA, not

those of the IJ.”             Lin v. Mukasey, 517 F.3d 685, 687 (4th Cir.

2008).

                  We    conclude    that    substantial       evidence       supports   the

adverse credibility finding, which was based on discrepancies

noted      by     the    immigration       judge   and    discussed     by    the   Board. *

Accordingly, we hold that the record does not compel a different

result with respect to the denial of asylum or withholding of

removal.

                  We deny the petition for review.                   We dispense with

oral       argument       because    the     facts    and    legal    contentions       are




       *
       We will not review that portion of the Board’s order
denying relief under the Convention Against Torture because Mamo
abandoned review by not raising a challenge to the denial in his
brief.   See Yousefi v. INS, 260 F.3d 318, 326 (4th Cir. 2001);
Edwards v. City of Goldsboro, 178 F.3d 231, 241 (4th Cir. 1999).




                                               5
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                         PETITION DENIED




                                    6